UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6820



EDWARD POWELL,

                                             Petitioner - Appellant,

          versus


D. A. BRAXTON,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-98-522)


Submitted:   December 29, 1999            Decided:   January 10, 2000


Before WIDENER, WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Powell, Appellant Pro Se. Daniel John Munroe, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Powell appeals the district courts order denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1999).     We have reviewed the record and the district court's

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See Powell v. Braxton, No. CA-98-522 (E.D.

Va. May 12, 1999).   We also deny Powell’s motion for appointment of

counsel.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2